PER CURIAM.
This appeal is from an order of the District Court, made January 21, 1903, allowing the claim of the appellee *416against the estate of the bankrupt. Within io days from the order of allowance a petition for appeal was filed by the trustee of the bank-' rupt. On February 20th an order was entered by the District Court nunc pro tunc, as of January 31st, allowing the appeal. No return has been filed in this court, the cause being docketed upon a certificate of the clerk of the court below stating the facts of the allowance of the -claim and of the petition for appeal and its allowance by the court. The return should have been filed in this court by the 2d day of March, 1903, but no such return was made, and no application was made to any judge of this court for an enlargement of the time to make that return, until this motion now presented, filed in this court more than 40 days after the return should have been filed.
It has been held by this court in West v. Irwin, 54 Fed. 419, 4 C. C. A. 401, that an order extending the time for filing the record on appeal, made after- the time had expired, is ineffective. The motion to dismiss was filed before the motion for an extension of time and before the filing of any return, and within the decision cited we are constrained to dismiss this appeal.